NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 18 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RONY ESTUARDO ESCOBAR-                           No. 13-71973
 INTERIANO, AKA Jose Ramirez-Ramos,
                                                  Agency No. A088-729-528
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Rony Estuardo Escobar-Interiano, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for relief under the Convention Against Torture (“CAT”). We have

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Escobar-

Interiano failed to establish that it is more likely than not that he will be subjected

to torture by or with the acquiescence of the Guatemalan government. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1035 (9th Cir. 2014). The record does

not support Escobar-Interiano’s contention that the BIA failed to consider record

evidence. Thus, Escobar-Interiano’s CAT claim fails.

      We decline Escobar-Interiano’s request to remand to the BIA in light of

Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA 2012) and EOIR’s subsequent

policy memorandum, because Escobar-Interiano did not request administrative

closure to the agency.

      PETITION FOR REVIEW DENIED.




                                            2                                    13-71973